DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 20030018442) in view of Yamaguchi (US 6687629) further referenced as Yamaguchi629.

Regarding claim 1, Yamaguchi discloses a method of measuring a characteristic of a signal under test (SUT) output by a device under test (DUT) using a signal measurement device having a plurality of input channels (see Figs 1, 2, and 16 and paragraphs 0095 and 0122), the method comprising:
receiving the SUT (see Figs 1, 2, and 16 and paragraphs 0013 and 0095: receiving a clock signal udder test);
digitizing a first copy of the SUT in a first input channel of the plurality of input channels to obtain first digitized waveforms (see Figs 1, 2, and 16 and paragraph 0117: ADC 1701a digitizes a first copy of the clock signal with respect to its input channel/measurement point);
digitizing a second copy of the SUT in a second input channel of the plurality of input channels to obtain second digitized waveforms (see Figs 1, 2, and 16 and paragraph 0117: ADC 1701b digitizes a second copy of the clock signal with respect to its input channel/measurement point);
repeatedly determining measurement values of the SUT characteristic in the first digitized waveforms to obtain a plurality of first measurement values (see Fig. 16 and paragraphs 0095 and 0117: determines time jitter values Δϕj[n]);
repeatedly determining second measurement values of the SUT characteristic in the second digitized waveforms to obtain a plurality of second measurement values (see Fig. 16 and paragraphs 0095 and 0117: determines time jitter values Δϕk[n]), each second measurement value being paired with a first measurement value, respectively, to obtain a plurality of measurement value pairs (see Fig. 16 and paragraphs 0095-0096: timing jitter values Δϕj[n] and Δϕk[n] are multiplied together, when multiplied, the respective n parameters can be considered paired values);
multiplying the first measurement value and the second measurement value in each of the measurement value pairs to obtain a plurality of measurement products (see Fig. 16 and paragraphs 0095-0096: timing jitter values Δϕj[n] and Δϕk[n] are multiplied together, when multiplied, the respective n parameters can be considered paired values);
determining an average value of the measurement products to obtain a mean-squared value (MSV) of the measured SUT characteristic (see Fig. 16 and paragraphs 0096-0097: mean value calculator determines an average value of the measurement products, i.e. the recited mean squared value of the SUT characteristic); and
wherein the average value of the measured SUT characteristic includes variations in the SUT that are in both the first and second input channels, and substantially omits variations not in the SUT, which are introduced by only one of the first input channel or the second input channel as a result of respective measurement errors (Fig. 16 and paragraphs 0095-0097: the average value produced by the disclosed mean value calculator meets the limitations of the claimed invention as the value was determined using the same procedure defined in the claimed invention). 

Yamaguchi does not expressly disclose determining a square root of the MSV to obtain a root-mean-squared (RMS) value of the measured SUT characteristic, i.e. wherein the RMS value of the measured SUT characteristic includes variations in the SUT that are in both the first and second input channels, and substantially omits variations not in the SUT, which are introduced by only one of the first input channel or the second input channel as a result of respective measurement errors. 

Yamaguchi629 discloses expressing jitter values as average jitter or RMS jitter (see column 1 lines 58-65) and determining a square root of the MSV to obtain a root-mean-squared (RMS) value of the measured SUT characteristic (see column 16 lines 5-18: a positive square root of the mean squared values is called RMS/ root-mean-square). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi, with the teachings of Yamaguchi629, i.e. computing an RMS jitter value, for the advantageous benefit of using an RMS value to express jitter within a signal. RMS values are conventional in the art. 
Once modified, i.e. computing an RMS value of the mean value disclosed in Yamaguchi, the modification would meet the claimed limitation of wherein the RMS value of the measured SUT characteristic includes variations in the SUT that are in both the first and second input channels, and substantially omits variations not in the SUT, which are introduced by only one of the first input channel or the second input channel as a result of respective measurement errors. 

Regarding claim 10, Yamaguchi discloses a system for measuring a characteristic of a signal under test (SUT) output by a device under test (DUT) (see Figs 1, 2, and 16 and paragraphs 0024, 0095, and 0122), the system comprising: 
a first analog to digital converter (ADC) configured to receive a first copy of the SUT via a first channel, and to digitize the first copy of the SUT to obtain first digitized waveforms (see Figs 1, 2, and 16 and paragraph 0117: ADC 1701a digitizes a first copy of the clock signal with respect to its input channel/measurement point); 
a second ADC configured to receive a second copy of the SUT via a second channel, and to digitize the second copy of the SUT to obtain second digitized waveforms (see Figs 1, 2, and 16 and paragraph 0117: ADC 1701b digitizes a second copy of the clock signal with respect to its input channel/measurement point); 
at least one processor; and at least one non-transitory memory storing instructions that, when executed by the at least one processor cause the at least one processor to (see Figs 1, 2, and 16 and paragraphs 0024, 0095, and 0122: discloses a computer for executing programs, i.e. processor and non-transitory memory for storing programs/instructions, for implementing the invention): 
repeatedly determine measurement values of the SUT characteristic in the first digitized waveforms to obtain a plurality of first measurement values (see Fig. 16 and paragraphs 0095 and 0117: determines time jitter values Δϕj[n]); 
repeatedly determine second measurement values of the SUT characteristic in the second digitized waveforms to obtain a plurality of second measurement values (see Fig. 16 and paragraphs 0095 and 0117: determines time jitter values Δϕk[n]), each second measurement value being paired with a first measurement value, respectively, to obtain a plurality of measurement value pairs (see Fig. 16 and paragraphs 0095-0096: timing jitter values Δϕj[n] and Δϕk[n] are multiplied together, when multiplied, the respective n parameters can be considered paired values); 
multiply the first measurement value and the second measurement value in each of the measurement value pairs to obtain a plurality of measurement products (see Fig. 16 and paragraphs 0095-0096: timing jitter values Δϕj[n] and Δϕk[n] are multiplied together, when multiplied, the respective n parameters can be considered paired values); 
determine an average value of the measurement products to obtain a mean-squared value (MSV) of the measured SUT characteristic (see Fig. 16 and paragraphs 0096-0097: mean value calculator determines an average value of the measurement products, i.e. the recited mean squared value of the SUT characteristic); and 
wherein the average value of the measured SUT characteristic includes variations in the SUT that are in both the first and second input channels, and substantially omits variations not in the SUT, which are introduced by only one of the first input channel or the second input channel as a result of respective measurement errors (Fig. 16 and paragraphs 0095-0097: the average value produced by the disclosed mean value calculator meets the limitations of the claimed invention as the value was determined using the same procedure defined in the claimed invention). 

Yamaguchi does not expressly disclose determining a square root of the MSV to obtain a root-mean-squared (RMS) value of the measured SUT characteristic, i.e. wherein the RMS value of the measured SUT characteristic includes variations in the SUT that are in both the first and second input channels, and substantially omits variations not in the SUT, which are introduced by only one of the first input channel or the second input channel as a result of respective measurement errors.

Yamaguchi629 discloses expressing jitter values as average jitter or RMS jitter (see column 1 lines 58-65) and determining a square root of the MSV to obtain a root-mean-squared (RMS) value of the measured SUT characteristic (see column 16 lines 5-18: a positive square root of the mean squared values is called RMS/ root-mean-square). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi, with the teachings of Yamaguchi629, i.e. computing an RMS jitter value, for the advantageous benefit of using an RMS value to express jitter within a signal. RMS values are conventional in the art. 
Once modified, i.e. computing an RMS value of the mean value disclosed in Yamaguchi, the modification would meet the claimed limitation of wherein the RMS value of the measured SUT characteristic includes variations in the SUT that are in both the first and second input channels, and substantially omits variations not in the SUT, which are introduced by only one of the first input channel or the second input channel as a result of respective measurement errors. 

	Regarding claim 19, Yamaguchi discloses a non-transitory computer readable medium storing instructions for measuring a characteristic of a signal under test (SUT) output by a device under test (DUT), that when executed by at least one processor, cause the at least one processor to (see Figs 1, 2, and 16 and paragraphs 0024, 0095, and 0122: discloses a computer for executing programs, i.e. processor and non-transitory memory for storing programs/instructions, for implementing the invention, that includes analyzing characteristics of a clock signal, i.e. the recited signal under test):
receive first digitized waveforms of a digitized first copy of the SUT from a first input channel (see Figs 1, 2, and 16 and paragraph 0117: ADC 1701a digitizes a first copy of the clock signal with respect to its input channel/measurement point, digitized signal is received by downstream unit);
receive second digitized waveforms of a digitized second copy of the SUT from a second input channel (see Figs 1, 2, and 16 and paragraph 0117: ADC 1701b digitizes a second copy of the clock signal with respect to its input channel/measurement point, digitized signal is received by downstream unit);
repeatedly determine measurement values of the SUT characteristic in the first digitized waveforms to obtain a plurality of first measurement values (see Fig. 16 and paragraphs 0095 and 0117: determines time jitter values Δϕj[n]));
	repeatedly determine second measurement values of the SUT characteristic in the second digitized waveforms to obtain a plurality of second measurement values (see Fig. 16 and paragraphs 0095 and 0117: determines time jitter values Δϕk[n]), each second measurement value being paired with a first measurement value, respectively, to obtain a plurality of measurement value pairs (see Fig. 16 and paragraphs 0095-0096: timing jitter values Δϕj[n] and Δϕk[n] are multiplied together, when multiplied, the respective n parameters can be considered paired values);
multiply the first measurement value and the second measurement value in each of the measurement value pairs to obtain a plurality of measurement products (see Fig. 16 and paragraphs 0095-0096: timing jitter values Δϕj[n] and Δϕk[n] are multiplied together, when multiplied, the respective n parameters can be considered paired values);
determine an average value of the measurement products to obtain a mean-squared value (MSV) of the measured SUT characteristic (see Fig. 16 and paragraphs 0096-0097: mean value calculator determines an average value of the measurement products, i.e. the recited mean squared value of the SUT characteristic); and
wherein the average value of the measured SUT characteristic includes variations in the SUT that are in both the first and second input channels, and substantially omits variations not in the SUT, which are introduced by only one of the first input channel or the second input channel as a result of respective measurement errors (Fig. 16 and paragraphs 0095-0097: the average value produced by the disclosed mean value calculator meets the limitations of the claimed invention as the value was determined using the same procedure defined in the claimed invention).

Yamaguchi does not expressly disclose determining a square root of the MSV to obtain a root-mean-squared (RMS) value of the measured SUT characteristic, i.e. wherein the RMS value of the measured SUT characteristic includes variations in the SUT that are in both the first and second input channels, and substantially omits variations not in the SUT, which are introduced by only one of the first input channel or the second input channel as a result of respective measurement errors.

Yamaguchi629 discloses expressing jitter values as average jitter or RMS jitter (see column 1 lines 58-65) and determining a square root of the MSV to obtain a root-mean-squared (RMS) value of the measured SUT characteristic (see column 16 lines 5-18: a positive square root of the mean squared values is called RMS/ root-mean-square). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi, with the teachings of Yamaguchi629, i.e. computing an RMS jitter value, for the advantageous benefit of using an RMS value to express jitter within a signal. RMS values are conventional in the art. 
Once modified, i.e. computing an RMS value of the mean value disclosed in Yamaguchi, the modification would meet the claimed limitation of wherein the RMS value of the measured SUT characteristic includes variations in the SUT that are in both the first and second input channels, and substantially omits variations not in the SUT, which are introduced by only one of the first input channel or the second input channel as a result of respective measurement errors. 

Regarding claims 2, 11, and 20, Yamaguchi, previously modified by Yamaguchi629, further discloses wherein the first measurement values comprise time error or phase error of the first digitized waveforms, and the second measurement values comprise time error or phase error of the second digitized waveforms (see Fig. 16 and paragraph 0095: first and second values are time jitter, i.e. time error values).

Regarding claims 3 and 12,  Yamaguchi, previously modified by Yamaguchi629, further discloses repeatedly determining the first measurement values and the second measurement values comprises calculating the time error or the phase error of the first digitized waveforms by locating edge times of threshold crossings of each of the first digitized waveforms, calculating the time error or the phase error of the second digitized waveforms by locating edge times of threshold crossings of each of the second digitized waveforms, and computing a difference between the located edge times of the first and second digitized waveforms and ideal edge times of the first and second digitized waveforms, respectively (see Figs. 3 and 16 and paragraphs 0013-0017: jitter expressed at the time difference between ideal clock edge of the clock signal and measured clock edge; and see Fig. 16 and paragraphs 006, 0095, and 0117: waveform clipper, which may be placed before or after AD converters, are used to generate signals associated with threshold crossing, and jitter is determined using the edges produced by the located edge times).

Regarding claims 7 and 16, Yamaguchi, previously modified by Yamaguchi629, further discloses wherein each measurement pair comprises first and second measurement values corresponding to substantially the same time (see Fig. 5 and paragraph 0022).

Regarding claims 9 and 18, Yamaguchi, previously modified by Yamaguchi629, further discloses wherein when the measured characteristic is jitter, the measured SUT characteristic comprises the variations in the SUT (see Figs. 5 and 16 and paragraph 0096).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 20030018442) in view of Yamaguchi629 (US 6687629) and Saito (US 20140376659).

	Regarding claims 4 and 13, Yamaguchi and Yamaguchi629 do not expressly disclose wherein the SUT is a differential signal, and the first and second copies of the SUT, respectively digitized in the first and second input channels, correspond to inverted and non-inverted sides of the differential signal.

	Saito discloses a method/system that uses a differential clock signal and that a differential clock, wherein a differential clock signal comprises a first input and second inputs corresponding to inverted and non-inverted sides of the differential signal, and wherein the signal comprises jitter (see Fig. 1 and paragraphs 0005-0006, 0032-0033, and 0045). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi in view of Yamaguchi629 with the teachings of Saito, i.e. monitoring a differential clock signal for jitter, for the advantageous benefit identifying jitter in system that utilize differential clock signal. Differential clock signals are well-known in the art, once modified, analyzing the differential clock signal for jitter using the system of Saito, to modification would meet the claimed invention of wherein the SUT is a differential signal, and the first and second copies of the SUT, respectively digitized in the first and second input channels, correspond to inverted and non-inverted sides of the differential signal. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 20030018442) in view of Yamaguchi629 (US 6687629) and Bessho (US 20050238094).

Regarding claim 5, Yamaguchi and Yamaguchi629 do not expressly disclose wherein the SUT is a single-ended signal and the method further comprises splitting the SUT into the first and second copies of the SUT, respectively digitized in the first and second input channels.

Bessho disclose a method for measuring phase noise in signal that includes wherein the SUT is a single-ended signal and the method further comprises splitting the SUT into the first and second copies of the SUT, respectively digitized in the first and second input channels (see Abstract, Figs 1, 2, and 9, and paragraph 0010). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi in view of Yamaguchi629 with the teachings of Bessho, i.e. analyzing for a split signal, for the advantageous benefit of accurately detecting phase noise or jitter within a single-ended signal. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 20030018442) in view of Yamaguchi629 (US 6687629), Bessho (US 20050238094), and Reynolds (US 20040208636).

Regarding claim 14, Yamaguchi and Yamaguchi629 do not expressly disclose wherein the SUT is a single-ended signal, and wherein the system further comprises an RF splitter configured to split the SUT into the first and second copies of the SUT to be respectively digitized by the first and second ADCs.


Bessho disclose a system for measuring phase noise in signal that includes wherein the SUT is a single-ended signal, and wherein the system further comprises a splitter configured to split the SUT into the first and second copies of the SUT to be respectively digitized by a first and a second ADC (see Abstract, Figs 1, 2, and 9, and paragraph 0010). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi in view of Yamaguchi629 with the teachings of Bessho, i.e. analyzing for a split signal, for the advantageous benefit of accurately detecting phase noise or jitter within a single-ended signal.   

Yamaguchi, Yamaguchi629, and Bessho do not expressly disclose wherein the splitter is an RF splitter. 

Reynolds discloses a splitter for splitting a signal that is an RF splitter (see paragraph 0039). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi in view of Yamaguchi629 and Bessho with the teachings of Reynolds, i.e. using a RF splitter, for the advantageous benefit of using conventional components for splitting a signal. 


Claims 6, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 20030018442) in view of Yamaguchi629 (US 6687629) and Tallman (US 6473701).

Regarding claim 6, Yamaguchi and Yamaguchi629 do not expressly disclose wherein the first copy of the SUT is received via a first probe connected to the first input channel, and the second copy of the SUT is received via a second probe connected to the second input channel, and
wherein the variations that are introduced by only one of the first input channel or the second input channel includes variations introduced by the first and second probes, respectively.

Tallman discloses a signal acquisition system/method for acquiring input signals wherein a first input signal, i.e. a SUT, is received via a first probe connected to a first input channel, and a second input signal, i.e. a second SUT, is received via a second probe connected to a second input channel (see Abstract, Figs. 1 and 3, and column 1 lines 19-40: discloses first and second input channels that may include oscilloscope probes). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi in view of Yamaguchi629 with the teachings of Tallman, i.e. using probes to acquire the first and second SUT signals in Yamaguchi, for the advantageous benefit of using conventional components for measuring/acquiring signal. Once modified the signals would pass through the probe and would naturally include variations that are introduced by only one of the first input channel or the second input channel includes variations introduced by the first and second probes, respectively.

Regarding claim 15, Yamaguchi and Yamaguchi629 do not expressly disclose a first probe connected to the first input channel for providing the first copy of the SUT; and 
a second probe connected to the second input channel for providing the second copy of the SUT,
wherein the variations that are introduced by only one of the first input channel or the second input channel includes variations introduced by the first and second probes, respectively.

Tallman discloses a signal acquisition system for acquiring input signals that includes a first probe connected to the first input channel for providing the first input signal, i.e. a first SUT, and a second probe connected to a second input channel for providing the second signal, i.e. a second SUT (see Abstract, Figs. 1 and 3, and column 1 lines 19-40: discloses first and second input channels that may include oscilloscope probes). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi in view of Yamaguchi629 with the teachings of Tallman, i.e. using probes to acquire the first and second SUT signals in Yamaguchi, for the advantageous benefit of using conventional components for measuring/acquiring signal. Once modified the signals would pass through the probe and would naturally include variations that are introduced by only one of the first input channel or the second input channel includes variations introduced by the first and second probes, respectively.

Regarding claim 8, Yamaguchi and Yamaguchi629 do not expressly disclose amplifying the first copy of the SUT using a first amplifier in the first input channel of the signal measurement device prior to digitizing the first copy; and
amplifying the second copy of the SUT using a second amplifier in the second input channel of the signal measurement device prior to digitizing the second copy, 
wherein the variations that are introduced by only one of the first input channel or the second input channel includes variations introduced by the first and second amplifiers, respectively.

Tallman discloses a signal acquisition system/method for acquiring input signals that includes amplifying the first input signal, i.e. first SUT, using a first amplifier in a first input channel of the signal measurement device prior to digitizing the first copy and amplifying a second signal, i.e. second SUT, using a second amplifier in a second input channel of the signal measurement device prior to digitizing the second copy (see Abstract, Figs. 1 and 3, column 5 lines 3-16, and column 6 lines 10-32: discloses first and second input channels with amplifies followed by AD converters). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi in view of Yamaguchi629 with the teachings of Tallman, i.e. using probes to acquire the first and second SUT signals in Yamaguchi, for the advantageous benefit of using conventional components for measuring/acquiring signal. Once modified the signals would pass through the amplifiers in each of the respective input channels and would naturally include variations that are introduced by only one of the first input channel or the second input channel includes variations introduced by the first and second amplifiers, respectively.

Regarding claim 17, Yamaguchi and Yamaguchi629 do not expressly disclose a first amplifier in the first input channel configured to amplify the first copy of the SUT prior to the first ADC; and
a second amplifier in the second input channel configured to amplify the second copy of the SUT using prior to the second ADC,
wherein the variations that are introduced by only one of the first input channel or the second input channel includes variations introduced by the first and second amplifiers, respectively.

Tallman discloses a signal acquisition system/method for acquiring input signals that includes a first amplifier in the first input channel configured to amplify the first copy of the SUT prior to the first ADC and a second amplifier in the second input channel configured to amplify the second copy of the SUT using prior to the second ADC (see Abstract, Figs. 1 and 3, column 5 lines 3-16, and column 6 lines 10-32: discloses first and second input channels with amplifies followed by AD converters). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi in view of Yamaguchi629 with the teachings of Tallman, i.e. using probes to acquire the first and second SUT signals in Yamaguchi, for the advantageous benefit of using conventional components for measuring/acquiring signal. Once modified the signals would pass through the amplifiers in each of the respective input channels and would naturally include variations that are introduced by only one of the first input channel or the second input channel includes variations introduced by the first and second amplifiers, respectively.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamaguchi (US 20050273320) discloses a system/method of analyzing jitter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865